DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the reversed decision of the examiner's rejection and Appellants appeal under 35 U.S.C. § 134 (a) from a Final Rejection of claims 1-18 and jurisdiction under 35 U.S.C. § 6 (b).
Claims 1-18 are pending for examination.
	
		Allowable Subject Matter		
 Claims 1-18 are allowed.
 The following is an examiner’s statement of reasons for allowance:
Claims 1, 8 and 13 : In view of the limitations the prior art of record does not explicitly describe or suggest a vehicle/vehicle powertrain comprising: an electric machine; an IGBT having a gate, an emitter, and a collector, configured to flow an electric charge through a phase of the electric machine; and a gate driver configured to flow current onto the gate at a first level, and in response to a time integral of a voltage across the phase exceeding a predetermined level, transition from the first level to a second level less than the first level; and a method of controlling an IGBT of a power system comprising: by a gate driver, flowing a current at a first level onto a gate of an IGBT; and in response to a time integral of a voltage across the IGBT exceeding a predetermined threshold, transitioning the current from the first level to a second level less than the first level as claimed by the appellant and found being persuasive by The Patent Trial and Appeal Board decision (Appeal 2020-002153) of 01/26/2021.
Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981.  The examiner can normally be reached on 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/GABRIEL AGARED/           Patent Examiner, Art Unit 2846    
  
/EDUARDO COLON SANTANA/           Supervisory Patent Examiner, Art Unit 2846